Exhibit 10.3

 

INTEL CORPORATION

2004 EQUITY INCENTIVE PLAN

 

1. PURPOSE

 

The purpose of this Intel Corporation 2004 Equity Incentive Plan (the “Plan”) is
to advance the interests of Intel Corporation, a Delaware corporation, and its
Subsidiaries (hereinafter collectively “Intel” or the “Corporation”), by
stimulating the efforts of employees who are selected to be participants on
behalf of Intel, aligning the long-term interests of participants with those of
stockholders, heightening the desire of participants to continue in working
toward and contributing to the success of Intel, assisting Intel in competing
effectively with other enterprises for the services of new employees necessary
for the continued improvement of operations, and to attract and retain the best
available individuals for service as directors of the Corporation. This Plan
permits the grant of stock options, stock appreciation rights, restricted stock
and stock units, each of which shall be subject to such conditions based upon
continued employment, passage of time or satisfaction of performance criteria as
shall be specified pursuant to the Plan.

 

2. DEFINITIONS

 

  (a) “Award” means a stock option, stock appreciation right, restricted stock
or stock unit granted to a Participant pursuant to the Plan.

 

  (b) “Board of Directors” means the Board of Directors of the Corporation.

 

  (c) “Code” shall mean the Internal Revenue Code of 1986, as such is amended
from time to time, and any reference to a section of the Code shall include any
successor provision of the Code.

 

  (d) “Committee” shall mean the committee appointed by the Board of Directors
from among its members to administer the Plan pursuant to Section 3.

 

  (e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and any reference to a section of the Exchange Act shall
include any successor provision of the Exchange Act.

 

  (f) “Outside Director” shall mean a member of the Board of Directors who is
not otherwise an employee of the Corporation.

 

1.



--------------------------------------------------------------------------------

  (g) “Participants” shall mean those individuals to whom Awards have been
granted from time to time and any authorized transferee of such individuals.

 

  (h) “Performance Award” means an Award that vests only upon the satisfaction
of one or more of the Qualifying Performance Criteria specified in Section
10(b).

 

  (i) “Plan” means this Intel Corporation 2004 Equity Incentive Plan.

 

  (j) “Share” shall mean a share of common stock, $.001 par value, of the
Corporation or the number and kind of shares of stock or other securities which
shall be substituted or adjusted for such shares as provided in Section 11.

 

  (k) “Subsidiary” means any corporation or entity in which Intel Corporation
owns or controls, directly or indirectly, fifty percent (50%) or more of the
voting power or economic interests of such corporation or entity.

 

3. ADMINISTRATION

 

  (a) Composition of Committee. This Plan shall be administered by the
Committee. The Committee shall consist of two or more Outside Directors who
shall be appointed by the Board of Directors. The Board of Directors shall fill
vacancies on the Committee and may from time to time remove or add members of
the Committee. The Board of Directors, in its sole discretion, may exercise any
authority of the Committee under this Plan in lieu of the Committee’s exercise
thereof and in such instances references herein to the Committee shall refer to
the Board of Directors.

 

  (b)

Delegation and Administration. The Committee may delegate to one or more
separate committees (any such committee a “Subcommittee”) composed of one or
more directors of the Corporation (who may but need not be members of the
Committee) the ability to grant Awards and take the other actions described in
Section 3(c) with respect to Participants who are not executive officers, and
such actions shall be treated for all purposes as if taken by the Committee. Any
action by any such Subcommittee within the scope of such delegation shall be
deemed for all purposes to have been taken by the Committee and references in
this Plan to the Committee shall include any such Subcommittee. The Committee
may delegate the administration of the Plan to an officer or officers of the
Corporation, and such administrator(s) may have the authority to execute and
distribute agreements or other documents evidencing or relating to Awards
granted by the Committee under this Plan, to maintain records relating to the
grant, vesting, exercise, forfeiture or expiration of Awards, to process or
oversee the issuance of Shares

 

2.



--------------------------------------------------------------------------------

 

upon the exercise, vesting and/or settlement of an Award, to interpret the terms
of Awards and to take such other actions as the Committee may specify, provided
that in no case shall any such administrator be authorized to grant Awards under
the Plan. Any action by any such administrator within the scope of its
delegation shall be deemed for all purposes to have been taken by the Committee
and references in this Plan to the Committee shall include any such
administrator, provided that the actions and interpretations of any such
administrator shall be subject to review and approval, disapproval or
modification by the Committee.

 

  (c) Powers of the Committee. Subject to the express provisions and limitations
set forth in this Plan, the Committee shall be authorized and empowered to do
all things necessary or desirable, in its sole discretion, in connection with
the administration of this Plan, including, without limitation, the following:

 

  (i) to prescribe, amend and rescind rules and regulations relating to this
Plan and to define terms not otherwise defined herein;

 

  (ii) to determine which persons are Participants, to which of such
Participants, if any, Awards shall be granted hereunder and the timing of any
such Awards, and to grant Awards;

 

  (iii) to grant Awards to Participants and determine the terms and conditions
thereof, including the number of Shares subject to Awards and the exercise or
purchase price of such Shares and the circumstances under which Awards become
exercisable or vested or are forfeited or expire, which terms may but need not
be conditioned upon the passage of time, continued employment, the satisfaction
of performance criteria, the occurrence of certain events, or other factors;

 

  (iv) to establish or verify the extent of satisfaction of any performance
goals or other conditions applicable to the grant, issuance, exercisability,
vesting and/or ability to retain any Award;

 

  (v) to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan (which need not be identical);

 

  (vi) to determine whether, and the extent to which, adjustments are required
pursuant to Section 11;

 

  (vii)

to interpret and construe this Plan, any rules and regulations under this Plan
and the terms and conditions of any Award granted

 

3.



--------------------------------------------------------------------------------

 

hereunder, and to make exceptions to any such provisions in good faith and for
the benefit of the Corporation; and

 

  (viii) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

 

  (d) Effect of Change in Status. The Committee shall have the discretion to
determine the effect upon an Award and upon an individual’s status as an
employee under the Plan (including whether a Participant shall be deemed to have
experienced a termination of employment or other change in status) and upon the
vesting, expiration or forfeiture of an Award in the case of (i) any individual
who is employed by an entity that ceases to be a Subsidiary of the Corporation,
(ii) any leave of absence approved by the Corporation or a Subsidiary, (iii) any
transfer between locations of employment with the Corporation or a Subsidiary or
between the Corporation and any Subsidiary or between any Subsidiaries, (iv) any
change in the Participant’s status from an employee to a consultant or member of
the Board of Directors, or vice versa, and (v) at the request of the Corporation
or a Subsidiary any employee who becomes employed by any partnership, joint
venture, corporation or other entity not meeting the requirements of a
Subsidiary.

 

  (e) Determinations of the Committee. All decisions, determinations and
interpretations by the Committee regarding this Plan shall be final and binding
on all Participants. The Committee shall consider such factors as it deems
relevant to making such decisions, determinations and interpretations including,
without limitation, the recommendations or advice of any director, officer or
employee of the Corporation and such attorneys, consultants and accountants as
it may select. A Participant or other holder of an Award may contest a decision
or action by the Committee with respect to such person or Award only on the
grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

 

4. PARTICIPANTS

 

Awards under the Plan may be granted to any person who is an employee of the
Corporation. Outside Directors may be granted Awards only pursuant to Section
8(i) of the Plan. The status of the Chairman of the Board of Directors as an
employee or Outside Director shall be determined by the Committee. Any person
designated by the Corporation as an independent contractor shall not be treated
as an employee and shall not be eligible for Awards under the Plan.

 

4.



--------------------------------------------------------------------------------

5. EFFECTIVE DATE AND EXPIRATION OF PLAN

 

  (a) Effective Date. This Plan was approved by the Board of Directors on
February 20, 2004 and will become effective on May 19, 2004, subject to approval
by the affirmative vote of the holders of a majority of the votes cast at the
2004 Annual Meeting of Stockholders.

 

  (b) Expiration Date. The Plan shall remain available for the grant of Awards
until June 30, 2006 or such earlier date as the Board of Directors may
determine. The expiration of the Committee’s authority to grant Awards under the
Plan will not affect the operation of the terms of the Plan or the Corporation’s
and Participants’ rights and obligations with respect to Awards granted on or
prior to the expiration date of the Plan.

 

6. SHARES SUBJECT TO THE PLAN

 

  (a) Aggregate Limits. Subject to adjustment as provided in Section 11, the
aggregate number of Shares authorized for issuance as Awards under the Plan is
240,000,000, of which no more than an aggregate of 35,000,000 Shares may be
issued as restricted stock or stock units and no more than an aggregate of
8,000,000 Shares shall be available for issuance as stock options under any
program providing for stock option grants that vest in full in five or more
years and that have a maximum term of ten years. The Shares subject to the Plan
may be either Shares reacquired by the Corporation, including Shares purchased
in the open market, or authorized but unissued Shares. Any Shares subject to an
Award which for any reason expires or terminates unexercised or is not earned in
full may again be made subject to an Award under the Plan.

 

  (b) Tax Code Limits. The aggregate number of Shares subject to stock options
or stock appreciation rights granted under this Plan during any calendar year to
any one Participant shall not exceed 3,000,000. The aggregate number of Shares
subject to restricted stock or stock unit Awards granted under this Plan during
any calendar year to any one Participant shall not exceed 2,000,000.
Notwithstanding anything to the contrary in this Plan, the foregoing limitations
shall be subject to adjustment under Section 11, but only to the extent that
such adjustment will not affect the status of any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. The aggregate
number of Shares issued pursuant to incentive stock options granted under the
Plan shall not exceed 240,000,000, which limitation shall be subject to
adjustment under Section 11 only to the extent that such adjustment is
consistent with adjustments permitted of a plan authorizing incentive stock
options under Section 422 of the Code.

 

5.



--------------------------------------------------------------------------------

7. PLAN AWARDS

 

  (a) Award Types. The Committee, on behalf of the Corporation, is authorized
under this Plan to grant, award and enter into the following arrangements or
benefits under the Plan provided that their terms and conditions are not
inconsistent with the provisions of the Plan: stock options, stock appreciation
rights, restricted stock and stock units. Such arrangements and benefits are
sometimes referred to herein as “Awards.” The Committee, in its discretion, may
determine that any Award granted hereunder shall be a Performance Award.

 

  (i) Stock Options. A “Stock Option” is a right to purchase a number of Shares
at such exercise price, at such times, and on such other terms and conditions as
are specified in or determined pursuant to the document(s) evidencing the Award
(the “Option Agreement”). The Committee may grant Stock Options intended to be
eligible to qualify as incentive stock options (“ISOs”) pursuant to Section 422
of the Code and Stock Options that are not intended to qualify as ISOs
(“Non-qualified Stock Options”), as it, in its sole discretion, shall determine.

 

  (ii) Stock Appreciation Rights. A “Stock Appreciation Right” or “SAR” is a
right to receive, in cash or stock (as determined by the Committee), value with
respect to a specific number of Shares equal to or otherwise based on the excess
of (i) the market value of a Share at the time of exercise over (ii) the
exercise price of the right, subject to such terms and conditions as are
expressed in the document(s) evidencing the Award (the “SAR Agreement”).

 

  (iii) Restricted Stock. A “Restricted Stock” Award is an award of Shares, the
grant, issuance, retention and/or vesting of which is subject to such conditions
as are expressed in the document(s) evidencing the Award (the “Restricted Stock
Agreement”).

 

  (iv) Stock Unit. A “Stock Unit” Award is an award of a right to receive, in
cash or stock (as determined by the Committee) the market value of one Share,
the grant, issuance, retention and/or vesting of which is subject to such
conditions as are expressed in the document(s) evidencing the Award (the “Stock
Unit Agreement”).

 

  (b) Grants of Awards. An Award may consist of one of the foregoing
arrangements or benefits or two or more of them in tandem or in the alternative.

 

6.



--------------------------------------------------------------------------------

8. GRANT, TERMS AND CONDITIONS OF STOCK OPTIONS AND SARS

 

The Committee may grant Stock Options or SARs at any time and from time to time
prior to the expiration of the Plan to eligible Participants selected by the
Committee. No Participant shall have any rights as a stockholder with respect to
any Shares subject to Stock Options or SARs hereunder until said Shares have
been issued. Each Stock Option or SAR shall be evidenced only by such
agreements, notices and/or terms or conditions documented in such form
(including by electronic communications) as may be approved by the Committee.
Each Stock Option grant will expressly identify the Stock Option as an ISO or as
a Non-qualified Stock Option. Stock Options or SARs granted pursuant to the Plan
need not be identical but each must contain or be subject to the following terms
and conditions:

 

  (a) Price. The purchase price (also referred to as the exercise price) under
each Stock Option or SAR granted hereunder shall be established by the
Committee. The purchase price per Share shall not be less than 100% of the
market value of a Share on the date of grant. For purposes of the Plan, “market
value” shall mean the average of the high and low sales prices of the
Corporation’s common stock. The exercise price of a Stock Option shall be paid
in cash or in such other form if and to the extent permitted by the Committee,
including without limitation by delivery of already owned Shares, withholding
(either actually or by attestation) of Shares otherwise issuable under such
Stock Option and/or by payment under a broker-assisted sale and remittance
program acceptable to the Committee.

 

  (b) No Repricing. Other than in connection with a change in the Corporation’s
capitalization (as described in Section 11 of the Plan), the exercise price of
an Option or SAR may not be reduced without stockholder approval.

 

  (c) No Reload Grants. Stock Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of Shares to
the Corporation in payment of the exercise price and/or tax withholding
obligation under any other employee stock option.

 

  (d)

Duration, Exercise and Termination of Stock Options and SARs. Each Stock Option
or SAR shall be exercisable at such time and in such installments during the
period prior to the expiration of the Stock Option or SAR as determined by the
Committee. The Committee shall have the right to make the timing of the ability
to exercise any Stock Option or SAR subject to continued employment, the passage
of time and/or such performance requirements as deemed appropriate by the
Committee. At any time after the grant of a Stock Option, the Committee may
reduce or eliminate any restrictions on the Participant’s right to exercise all
or part of the Stock Option, except that no Stock Option shall first become
exercisable within one (1) year from its date of grant, other than upon the

 

7.



--------------------------------------------------------------------------------

 

death, disability or retirement of the person to whom the Stock Option was
granted, in each case as specified in the Option Agreement.

 

Each Stock Option or SAR that vests in full in less than five (5) years
(standard grants) must expire within a period of not more than seven (7) years
from the grant date and each Stock Option or SAR that vests in full in five (5)
or more years (long-term retention grants) must expire within a period of not
more than ten (10) years from the grant date. In each case, the Option Agreement
or SAR Agreement may provide for expiration prior to the end of the stated term
of the Award in the event of the termination of employment or service of the
Participant to whom it was granted.

 

  (e) Suspension or Termination of Stock Options and SARs. If at any time
(including after a notice of exercise has been delivered) the Committee,
including any Subcommittee or administrator authorized pursuant to Section 3(b)
(any such person, an “Authorized Officer”), reasonably believes that a
Participant, other than an Outside Director, has committed an act of misconduct
as described in this Section, the Authorized Officer may suspend the
Participant’s right to exercise any Stock Option or SAR pending a determination
of whether an act of misconduct has been committed. If the Committee or an
Authorized Officer determines a Participant, other than an Outside Director, has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to Intel, breach of fiduciary duty or deliberate disregard of
Corporation rules resulting in loss, damage or injury to the Corporation, or if
a Participant makes an unauthorized disclosure of any Corporation trade secret
or confidential information, engages in any conduct constituting unfair
competition, induces any customer to breach a contract with the Corporation or
induces any principal for whom Intel acts as agent to terminate such agency
relationship, neither the Participant nor his or her estate shall be entitled to
exercise any Stock Option or SAR whatsoever. Any determination by the Committee
or an Authorized Officer with respect to the foregoing shall be final,
conclusive, and binding on all interested parties. For any Participant who is an
“executive officer” for purposes of Section 16 of the Exchange Act, the
determination of the Committee or of the Authorized Officer shall be subject to
the approval of the Board of Directors.

 

  (f)

Conditions and Restrictions Upon Securities Subject to Stock Options or SARs.
Subject to the express provisions of the Plan, the Committee may provide that
the Shares issued upon exercise of a Stock Option or SAR shall be subject to
such further conditions or agreements as the Committee in its discretion may
specify prior to the exercise of such Stock Option or SAR, including without
limitation, conditions on vesting or transferability, forfeiture or repurchase
provisions. The obligation to make payments with respect to SARs may be
satisfied through cash payments

 

8.



--------------------------------------------------------------------------------

 

or the delivery of Shares, or a combination thereof as the Committee shall
determine. The Committee may establish rules for the deferred delivery of Common
Stock upon exercise of a Stock Option or SAR with the deferral evidenced by use
of “Stock Units” equal in number to the number of Shares whose delivery is so
deferred.

 

  (g) Other Terms and Conditions. Stock Options and SARs may also contain such
other provisions, which shall not be inconsistent with any of the foregoing
terms, as the Committee shall deem appropriate.

 

  (h) ISOs. Stock Options intending to qualify as ISOs may only be granted to
employees of the Corporation within the meaning of the Code, as determined by
the Committee. No ISO shall be granted to any person if immediately after the
grant of such Award, such person would own stock, including stock subject to
outstanding Awards held by him or her under the Plan or any other plan
established by the Corporation, amounting to more than ten percent (10%) of the
total combined voting power or value of all classes of stock of the Corporation.
To the extent that the Option Agreement specifies that a Stock Option is
intended to be treated as an ISO, the Stock Option is intended to qualify to the
greatest extent possible as an “incentive stock option” within the meaning of
Section 422 of the Code, and shall be so construed; provided, however, that any
such designation shall not be interpreted as a representation, guarantee or
other undertaking on the part of the Corporation that the Stock Option is or
will be determined to qualify as an ISO. If and to the extent that any Shares
are issued under a portion of any Stock Option that exceeds the $100,000
limitation of Section 422 of the Code, such Shares shall not be treated as
issued under an ISO notwithstanding any designation otherwise. Certain
decisions, amendments, interpretations and actions by the Committee and certain
actions by a Participant may cause a Stock Option to cease to qualify as an ISO
pursuant to the Code and by accepting a Stock Option the Participant agrees in
advance to such disqualifying action.

 

  (i)

Outside Director Stock Options. Each Outside Director shall be granted a
Non-qualified Stock Option (an “Outside Director Option”) once each fiscal year
for not more than 30,000 Shares, as determined by the Board of Directors,
provided that if an Outside Director is elected to begin serving as a director
on a date not coincident with the grant date for such annual grant, then he or
she will be granted an initial Outside Director Option as of the date of the
first meeting of the Board of Directors at which he or she serves for a prorated
number of Shares based on the number of months remaining until the next annual
Outside Director Option grant. Notwithstanding anything to the contrary in this
Plan, the foregoing limitations shall be subject to adjustment under Section 11.
The number of Shares subject to each Outside Director Option, or the formula
pursuant

 

9.



--------------------------------------------------------------------------------

 

to which such number shall be determined, the date of grant and the vesting,
expiration and other terms applicable to such Stock Options shall be specified
from time to time by the Board of Directors, subject to the terms of this Plan
applicable to Stock Options in general.

 

9. GRANT, TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

 

The Committee may grant Restricted Stock or Stock Units at any time and from
time to time prior to the expiration of the Plan to eligible Participants
selected by the Committee. A Participant shall have rights as a stockholder with
respect to any Shares subject to a Restricted Stock Award hereunder only to the
extent specified in this Plan or the Restricted Stock Agreement evidencing such
Award. Awards of Restricted Stock or Stock Units shall be evidenced only by such
agreements, notices and/or terms or conditions documented in such form
(including by electronic communications) as may be approved by the Committee.
Awards of Restricted Stock or Stock Units granted pursuant to the Plan need not
be identical but each must contain or be subject to the following terms and
conditions:

 

  (a) Terms and Conditions. Each Restricted Stock Agreement and each Stock Unit
Agreement shall contain provisions regarding (a) the number of Shares subject to
such Award or a formula for determining such, (b) the purchase price of the
Shares, if any, and the means of payment for the Shares, (c) the performance
criteria, if any, and level of achievement versus these criteria that shall
determine the number of Shares granted, issued, retainable and/or vested, (d)
such terms and conditions on the grant, issuance, vesting and/or forfeiture of
the Shares as may be determined from time to time by the Committee, (e)
restrictions on the transferability of the Shares and (f) such further terms and
conditions as may be determined from time to time by the Committee, in each case
not inconsistent with this Plan.

 

  (b) Sale Price. Subject to the requirements of applicable law, the Committee
shall determine the price, if any, at which Shares of Restricted Stock or Stock
Units shall be sold or awarded to a Participant, which may vary from time to
time and among Participants and which may be below the market value of such
Shares at the date of grant or issuance.

 

  (c)

Share Vesting. The grant, issuance, retention and/or vesting of Shares under
Restricted Stock or Stock Unit Awards shall be at such time and in such
installments as determined by the Committee or under criteria established by the
Committee. The Committee shall have the right to make the timing of the grant
and/or the issuance, ability to retain and/or vesting of Shares under Restricted
Stock or Stock Unit Awards subject to continued employment, passage of time
and/or such performance criteria

 

10.



--------------------------------------------------------------------------------

 

and level of achievement versus these criteria as deemed appropriate by the
Committee, which criteria may be based on financial performance and/or personal
performance evaluations. No condition that is based on performance criteria and
level of achievement versus such criteria shall be based on performance over a
period of less than one year and no condition that is based upon continued
employment or the passage of time shall provide for vesting in full of a
Restricted Stock or Stock Unit Award in less than pro rata installments over
three years from the date the Award is made, other than with respect to such
Awards that are issued upon exercise or settlement of Stock Options or SARs or
upon the death, disability or retirement of the Participant, in each case as
specified in the agreement evidencing such Award. Notwithstanding anything to
the contrary herein, the performance criteria for any Restricted Stock or Stock
Unit that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria selected by the Committee and specified
at the time the Restricted Stock Award is granted.

 

  (d) Termination of Employment. The Restricted Stock or Stock Unit Agreement
may provide for the forfeiture or cancellation of the Restricted Stock or Stock
Unit Award, in whole or in part, in the event of the termination of employment
or service of the Participant to whom it was granted.

 

  (e) Stock Units. Except to the extent this Plan or the Committee specifies
otherwise, Stock Units represent an unfunded and unsecured obligation of the
Corporation and do not confer any of the rights of a stockholder until Shares
are issued thereunder. Settlement of Stock Units upon expiration of the deferral
or vesting period shall be made in Shares or otherwise as determined by the
Committee. The number of Shares, or other settlement medium, to be so
distributed may be increased by an interest factor or by dividend equivalents.
Until a Stock Unit is so settled, the number of Shares represented by a Stock
Unit shall be subject to adjustment pursuant to Section 11. Any Stock Units that
are settled after the Participant’s death shall be distributed to the
Participant’s designated beneficiary(ies) or, if none was designated, the
Participant’s estate.

 

10. OTHER PROVISIONS APPLICABLE TO AWARDS

 

  (a)

Transferability. Unless the agreement or other document evidencing an Award (or
an amendment thereto authorized by the Committee) expressly states that the
Award is transferable as provided hereunder, no Award granted under this Plan,
nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner prior to the
vesting or lapse of any and all

 

11.



--------------------------------------------------------------------------------

 

restrictions applicable thereto, other than by will or the laws of descent and
distribution. The Committee may grant an Award or amend an outstanding Award to
provide that the Award is transferable or assignable (a) in the case of a
transfer without the payment of any consideration, to any “family member” as
such term is defined in Section 1(a)(5) of the General Instructions to Form S-8
under the Securities Act of 1933, as such may be amended from time to time, and
(b) in any transfer described in clause (ii) of Section 1(a)(5) of the General
Instructions to Form S-8 under the 1933 Act as amended from time to time,
provided that following any such transfer or assignment the Award will remain
subject to substantially the same terms applicable to the Award while held by
the Participant to whom it was granted, as modified as the Committee shall
determine appropriate, and as a condition to such transfer the transferee shall
execute an agreement agreeing to be bound by such terms; provided further, that
an ISO may be transferred or assigned only to the extent consistent with Section
422 of the Code. Any purported assignment, transfer or encumbrance that does not
qualify under this Section 10(a) shall be void and unenforceable against the
Corporation.

 

  (b)

Qualifying Performance Criteria. For purposes of this Plan, the term “Qualifying
Performance Criteria” shall mean any one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Corporation as a whole or to a business unit or Subsidiary, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the Award: (a) cash flow,
(b) earnings per share, (c) earnings before interest, taxes and amortization,
(d) return on equity, (e) total stockholder return, (f) share price performance,
(g) return on capital, (h) return on assets or net assets, (i) revenue, (j)
income or net income, (k) operating income or net operating income, (l)
operating profit or net operating profit, (m) operating margin or profit margin,
(n) return on operating revenue, (o) return on invested capital, (p) market
segment share, (q) product release schedules, (r) new product innovation, (s)
product cost reduction through advanced technology, (t) brand
recognition/acceptance, (u) product ship targets, or (v) customer satisfaction.
The Committee may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in

 

12.



--------------------------------------------------------------------------------

 

management’s discussion and analysis of financial condition and results of
operations appearing in the Corporation’s annual report to stockholders for the
applicable year. Notwithstanding satisfaction of any completion of any
Qualifying Performance Criteria, to the extent specified at the time of grant of
an Award, the number of Shares, Stock Options, SARs, Stock Units or other
benefits granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.

 

  (c) Dividends. Unless otherwise provided by the Committee, no adjustment shall
be made in Shares issuable under Awards on account of cash dividends that may be
paid or other rights that may be issued to the holders of Shares prior to their
issuance under any Award. The Committee shall specify whether dividends or
dividend equivalent amounts shall be paid to any Participant with respect to the
Shares subject to any Award that have not vested or been issued or that are
subject to any restrictions or conditions on the record date for dividends.

 

  (d) Documents Evidencing Awards. The Committee shall, subject to applicable
law, determine the date an Award is deemed to be granted. The Committee or,
except to the extent prohibited under applicable law, its delegate(s) may
establish the terms of agreements or other documents evidencing Awards under
this Plan and may, but need not, require as a condition to any such agreement’s
or document’s effectiveness that such agreement or document be executed by the
Participant, including by electronic signature or other electronic indication of
acceptance, and that such Participant agree to such further terms and conditions
as specified in such agreement or document. The grant of an Award under this
Plan shall not confer any rights upon the Participant holding such Award other
than such terms, and subject to such conditions, as are specified in this Plan
as being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

 

  (e) Additional Restrictions on Awards. Either at the time an Award is granted
or by subsequent action, the Committee may, but need not, impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by a Participant or other subsequent transfers
by a Participant of any Shares issued under an Award, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by the
Participant or Participants, and (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.

 

13.



--------------------------------------------------------------------------------

  (f) Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Committee so directs, be
implemented by Intel issuing any subject Shares to the Subsidiary, for such
lawful consideration as the Committee may determine, upon the condition or
understanding that the Subsidiary will transfer the Shares to the Participant in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. Notwithstanding any other provision hereof, such
Award may be issued by and in the name of the Subsidiary and shall be deemed
granted on such date as the Committee shall determine.

 

11. ADJUSTMENT OF AND CHANGES IN THE COMMON STOCK

 

  (a) The existence of outstanding Awards shall not affect in any way the right
or power of the Corporation or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, exchanges, or other changes in
the Corporation’s capital structure or its business, or any merger or
consolidation of the Corporation or any issuance of Shares or other securities
or subscription rights thereto, or any issuance of bonds, debentures, preferred
or prior preference stock ahead of or affecting the Shares or other securities
of the Corporation or the rights thereof, or the dissolution or liquidation of
the Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise. Further, except as expressly provided herein or by the
Committee, (i) the issuance by the Corporation of shares of stock or any class
of securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the
Corporation convertible into such shares or other securities, (ii) the payment
of a dividend in property other than Shares, or (iii) the occurrence of any
similar transaction, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Shares subject to Stock Options or other Awards theretofore granted or
the purchase price per Share, unless the Committee shall determine, in its sole
discretion, that an adjustment is necessary or appropriate.

 

  (b)

If the outstanding Shares or other securities of the Corporation, or both, for
which the Award is then exercisable or as to which the Award is to be settled
shall at any time be changed or exchanged by declaration of a stock dividend,
stock split, combination of shares, extraordinary dividend of cash and/or
assets, recapitalization, reorganization or any similar event affecting the
Shares or other securities of the Corporation, the Committee may appropriately
and equitably adjust the number and kind of Shares or

 

14.



--------------------------------------------------------------------------------

 

other securities which are subject to this Plan or subject to any Awards
theretofore granted, and the exercise or settlement prices of such Awards, so as
to maintain the proportionate number of Shares or other securities without
changing the aggregate exercise or settlement price.

 

  (c) No right to purchase fractional Shares shall result from any adjustment in
Stock Options or SARs pursuant to this Section 11. In case of any such
adjustment, the Shares subject to the Stock Option or SAR shall be rounded down
to the nearest whole share.

 

  (d) Any other provision hereof to the contrary notwithstanding (except Section
11(a)), in the event Intel is a party to a merger or other reorganization,
outstanding Awards shall be subject to the agreement of merger or
reorganization. Such agreement may provide, without limitation, for the
assumption of outstanding Awards by the surviving corporation or its parent, for
their continuation by Intel (if Intel is a surviving corporation), for
accelerated vesting and accelerated expiration, or for settlement in cash.

 

15.



--------------------------------------------------------------------------------

12. LISTING OR QUALIFICATION OF COMMON STOCK

 

In the event that the Board of Directors determines in its discretion that the
listing or qualification of the Shares available for issuance under the Plan on
any securities exchange or quotation or trading system or under any applicable
law or governmental regulation is necessary as a condition to the issuance of
such Shares, a Stock Option or SAR may not be exercised in whole or in part and
a Restricted Stock or Stock Unit Award shall not vest unless such listing,
qualification, consent or approval has been unconditionally obtained.

 

13. TERMINATION OR AMENDMENT OF THE PLAN

 

The Board of Directors may amend, alter or discontinue the Plan and the Board or
the Committee may to the extent permitted by the Plan amend any agreement or
other document evidencing an Award made under this Plan, provided, however, that
the Corporation shall submit for stockholder approval any amendment (other than
an amendment pursuant to the adjustment provisions of Section 11) required to be
submitted for stockholder approval by NASDAQ or that otherwise would:

 

  (a) increase the maximum number of Shares for which Awards may be granted
under this Plan;

 

  (b) reduce the price at which Stock Options may be granted below the price
provided for in Section 8(a);

 

  (c) reduce the option price of outstanding Stock Options;

 

  (d) extend the term of this Plan;

 

  (e) change the class of persons eligible to be Participants; or

 

  (f) increase the limits in Section 6.

 

In addition, no such amendment or alteration shall be made which would impair
the rights of any Participant, without such Participant’s consent, under any
Award theretofore granted, provided that no such consent shall be required with
respect to any amendment or alteration if the Committee determines in its sole
discretion that such amendment or alteration either (i) is required or advisable
in order for the Corporation, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of any accounting standard, or (ii) is
not reasonably likely to significantly diminish the benefits provided under such
Award, or that any such diminishment has been adequately compensated.

 

16.



--------------------------------------------------------------------------------

14. WITHHOLDING

 

To the extent required by applicable federal, state, local or foreign law, the
Committee may and/or a Participant shall make arrangements satisfactory to the
Corporation for the satisfaction of any withholding tax obligations that arise
with respect to any Stock Option, SAR, Restricted Stock or Stock Unit Award, or
any sale of Shares. The Corporation shall not be required to issue Shares or to
recognize the disposition of such Shares until such obligations are satisfied.
To the extent permitted or required by the Committee, these obligations may or
shall be satisfied by having the Corporation withhold a portion of the Shares of
stock that otherwise would be issued to a Participant under such Award or by
tendering Shares previously acquired by the Participant.

 

15. GENERAL PROVISIONS

 

  (a) Employment At Will. Neither the Plan nor the grant of any Award nor any
action by the Corporation, any Subsidiary or the Committee shall be held or
construed to confer upon any person any right to be continued in the employ of
the Corporation or a Subsidiary. The Corporation and each Subsidiary expressly
reserve the right to discharge, without liability but subject to his or her
rights under this Plan, any Participant whenever in the sole discretion of the
Corporation or a Subsidiary, as the case may be, its interest may so require.

 

  (b) Governing Law. This Plan and any agreements or other documents hereunder
shall be interpreted and construed in accordance with the laws of the State of
Delaware and applicable federal law. The Committee may provide that any dispute
as to any Award shall be presented and determined in such forum as the Committee
may specify, including through binding arbitration. Any reference in this Plan
or in the agreement or other document evidencing any Award to a provision of law
or to a rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.

 

  (c) Unfunded Plan. Insofar as it provides for Awards, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
Participants who are granted Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Corporation shall not be required
to segregate any assets which may at any time be represented by Awards, nor
shall this Plan be construed as providing for such segregation, nor shall the
Corporation or the Committee be deemed to be a trustee of stock or cash to be
awarded under the Plan.

 

16. NON-EXCLUSIVITY OF PLAN

 

Neither the adoption of this Plan by the Board of Directors nor the submission
of this Plan to the shareholders of the Corporation for approval shall be
construed

 

17.



--------------------------------------------------------------------------------

as creating any limitations on the power of the Board of Directors or the
Committee to adopt such other incentive arrangements as either may deem
desirable, including without limitation, the granting of stock options, stock
appreciation rights, restricted stock or stock units otherwise than under this
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.

 

17. COMPLIANCE WITH OTHER LAWS AND REGULATIONS

 

This Plan, the grant and exercise of Awards thereunder, and the obligation of
the Corporation to sell, issue or deliver Shares under such Awards, shall be
subject to all applicable federal, state and local laws, rules and regulations
and to such approvals by any governmental or regulatory agency as may be
required. The Corporation shall not be required to register in a Participant’s
name or deliver any Shares prior to the completion of any registration or
qualification of such Shares under any federal, state or local law or any ruling
or regulation of any government body which the Committee shall determine to be
necessary or advisable. To the extent the Corporation is unable to or the
Committee deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Corporation’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, the
Corporation shall be relieved of any liability with respect to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained. No Stock Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares underlying such Stock Option is effective and current
or the Corporation has determined that such registration is unnecessary.

 

18. LIABILITY OF CORPORATION

 

The Corporation shall not be liable to a Participant or other persons as to: (a)
the non-issuance or sale of Shares as to which the Corporation has been unable
to obtain from any regulatory body having jurisdiction the authority deemed by
the Corporation’s counsel to be necessary to the lawful issuance and sale of any
Shares hereunder; and (b) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Stock Option or other Award granted hereunder.

 

18.